United States Court of Appeals
                                                                  Fifth Circuit
                                                                 F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                    June 20, 2007

                                                              Charles R. Fulbruge III
                                                                      Clerk
                              No. 05-41758
                          Conference Calendar


UNITED STATES OF AMERICA

                                        Plaintiff-Appellee,

versus

MANUEL DE JESUS HERNANDEZ-ORELLANA,

                                        Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                       USDC No. 5:05-CR-1682-ALL
                          --------------------

Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Manuel

De Jesus Hernandez-Orellana (Hernandez) has moved for leave to

withdraw and has filed a brief in accordance with Anders v.

California, 386 U.S. 738 (1967).       Hernandez has not filed a

response.    Our independent review of the record and counsel’s

brief discloses no nonfrivolous issue for appeal.       Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.     See 5TH CIR. R. 42.2.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.